  Case 17-82748      Doc 56       Filed 12/17/18 Entered 12/17/18 11:55:44         Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ROY T. GENTRY                        §       Case No. 17-82748
       KIRSTEN M. GENTRY                    §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/18/2017.

       2) The plan was confirmed on 03/02/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 11/02/2018, 12/06/2018.

       5) The case was converted on 12/05/2018.

       6) Number of months from filing or conversion to last payment: 9.

       7) Number of months case was pending: 12.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82748      Doc 56       Filed 12/17/18 Entered 12/17/18 11:55:44          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 12,511.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 12,486.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,020.95
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 5,020.95

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                                Class   Scheduled    Asserted       Allowed         Paid         Paid
ANTIOCH LEGAL, LTD.                 Lgl      4,000.00    4,000.00       4,000.00    4,000.00         0.00
PORTFOLIO RECOVERY                  Sec     24,200.00   27,504.03      27,504.03    4,755.81     1,375.09
PORTFOLIO RECOVERY                  Uns          0.00        0.00           0.00        0.00         0.00
ALLY BANK                           Sec          0.00   16,499.84           0.00        0.00         0.00
SPECIALIZED LOAN SERVICING          Sec      7,000.00    8,636.66       8,636.66    1,334.15         0.00
VISTANA PORTFOLIO SERVICES,         Sec          0.00   26,721.71           0.00        0.00         0.00
BECKET & LEE LLP                    Uns      1,050.00    1,108.19       1,108.19        0.00         0.00
MIDLAND CREDIT MANAGEMENT           Uns      5,007.00    5,098.00       5,098.00        0.00         0.00
MIDLAND CREDIT MANAGEMENT           Uns      1,074.00    1,167.61       1,167.61        0.00         0.00
MIDLAND CREDIT MANAGEMENT           Uns        495.00      530.25         530.25        0.00         0.00
MIDLAND CREDIT MANAGEMENT           Uns        382.00      382.10         382.10        0.00         0.00
CAVALRY SPV I, LLC                  Uns      1,166.00    1,227.91       1,227.91        0.00         0.00
CAVALRY SPV I, LLC                  Uns        508.00      554.36         554.36        0.00         0.00
PORTFOLIO RECOVERY                  Uns      2,192.00    2,257.80       2,257.80        0.00         0.00
QUANTUM3 GROUP LLC as agent for     Uns        500.00      639.47         639.47        0.00         0.00
QUANTUM3 GROUP LLC as agent for     Uns        553.00      654.23         654.23        0.00         0.00
QUANTUM3 GROUP LLC as agent for     Uns        553.00      613.23         613.23        0.00         0.00
CREDIT FIRST NA                     Uns      1,726.00    1,792.87       1,792.87        0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82748      Doc 56       Filed 12/17/18 Entered 12/17/18 11:55:44      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
RESURGENT CAPITAL SERVICES          Uns      4,466.00    4,577.45    4,577.45       0.00       0.00
ELAN FINANCIAL SERVICE              Uns        500.00         NA          NA        0.00       0.00
HC PROCESSING CENTER                Uns        654.00      698.21      698.21       0.00       0.00
BECKET & LEE LLP                    Uns        778.00      831.33      831.33       0.00       0.00
BECKET & LEE LLP                    Uns        421.00      466.92      466.92       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns      7,835.00    8,233.56    8,233.56       0.00       0.00
LEROYS JEWELERS                     Uns      1,944.00         NA          NA        0.00       0.00
LEROYS JEWELERS                     Uns      1,083.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns      2,079.00    2,158.17    2,158.17       0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns      1,637.00    1,710.75    1,710.75       0.00       0.00
PAYPAL CREDIT                       Uns      3,500.00         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        757.00      813.19      813.19       0.00       0.00
SYNCB / PLCC                        Uns        653.00         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        564.00      615.40      615.40       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        635.00      686.58      686.58       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        529.00      578.49      578.49       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,492.00    1,562.36    1,562.36       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,061.00    1,120.40    1,120.40       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,100.00      706.85      706.85       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      3,318.00    3,433.21    3,433.21       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,645.00    1,720.95    1,720.95       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        894.00      991.74      991.74       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,477.00    1,630.90    1,630.90       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        325.00      410.04      410.04       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns        583.00      633.80      633.80       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      3,624.00    3,749.76    3,749.76       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,207.00    1,232.37    1,232.37       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,843.00    1,929.93    1,929.93       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      2,967.00    3,066.26    3,066.26       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,793.00    1,830.11    1,830.11       0.00       0.00
TD BANK USA, N.A.                   Uns      1,842.00    1,955.58    1,955.58       0.00       0.00
TD BANK USA, N.A.                   Uns      2,094.00    2,174.60    2,174.60       0.00       0.00
USAA FEDERAL SAVINGS BANK           Uns     10,541.00   10,733.97   10,733.97       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns          0.00    1,116.56    1,116.56       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82748      Doc 56       Filed 12/17/18 Entered 12/17/18 11:55:44     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                        $ 8,636.66       $ 1,334.15              $ 0.00
      Debt Secured by Vehicle                  $ 27,504.03       $ 4,755.81         $ 1,375.09
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 36,140.69       $ 6,089.96         $ 1,375.09

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 77,395.46           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,020.95
       Disbursements to Creditors               $ 7,465.05

TOTAL DISBURSEMENTS:                                            $ 12,486.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82748        Doc 56      Filed 12/17/18 Entered 12/17/18 11:55:44               Desc Main
                                     Document     Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 12/17/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
